Order entered November 7, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00292-CV

                    ORCA ASSETS, G.P., L.L.C., Appellant

                                          V.

            JP MORGAN CHASE BANK, N.A., ET AL., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-13-13886

                                     ORDER

      Before the Court is appellant’s November 4, 2022 unopposed second motion

for an extension of time to file its opening brief. We GRANT the motion and

extend the deadline to December 5, 2022. We caution appellant that further

extension requests will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE